Title: Elihu F. Marshall to Thomas Jefferson, 17 February 1820
From: Marshall, Elihu F.
To: Jefferson, Thomas


					
						
							Friend Jefferson
							
								Saratoga Springs
								17th of 2nd mo 1820
							
						
						As thy publick interestedness is well known to the inhabitants of the United States by numberless  specimens, wilt thou be pleased to extend thy usefulness a little further and give the “American Tutor’s Assistant” a perusal and send me the result of thy reflections respecting the work? No doubt but there are some typographical errours in the work which shall receive prompt correction in a future edition and no pains shall be spared to render it if possible as uncontaminated as may be considering the nature of the work
						
							By complying with the above request
							Thou wilt very much oblige thine &c
							
								E. F. Marshall
							
						
					
					
						P.S. The Book shall accompany this request—
						
							
								EFM.
							
						
					
				